DETAILED ACTION
The preliminary amendment filed 10/24/22 has been entered. Claims 1, 2, 8-10, and 20 are amended. Claims 4 and 5 are cancelled. Claims 21 and 22 are new Claims 1-3 and 6-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.
Response to Arguments
Applicant' s arguments filed on 10/24/22 have been fully considered but they are directed to newly amended claims and therefore believed to be answered by and thus moot in view of new grounds of rejections presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, 13-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt, US-20170293141, in view of Wall, US-20170235142.
In regards to claim 1, Schowengerdt discloses a diffractive waveguide display device (Par. 0008 augmented reality system with light guide) comprising: an image projector capable of emitting laser rays at one or more wavelengths (Fig. 7, 120 light sources; Par. 0039-0040 laser light source), a waveguide body having a first surface and an opposite second surface and adapted to guide said laser rays from the image projector between the first surface and the second surface (Fig. 7, 190 light-guiding optical element; Par. 0039 light beam from light source propagating through LOE); an out-coupling diffractive optical element on said first surface for coupling said laser rays out of the waveguide body (Fig. 7, 196 exit pupil expander; Par. 0042 and 0057 exit pupil expander couple light out of the LOE), and an anti-interference coating arranged on the second surface of the waveguide body aligned with the out-coupling diffractive optical element (Fig. 7, 320 selectively reflective coating, i.e. anti-interference coating; Par. 0057-0059 selectively reflective coating, i.e. anti-interference coating).
Schowengerdt does not disclose expressly the anti-interference coating is laterally non-uniform by having: a laterally non-uniform thickness; or a laterally non-uniform multilayer structure, wherein the anti-interference coating is a metal oxide, MgF2, aerogel, or a material based on a fluorinated monomer.
Wall discloses a see-through HMD with waveguide (Par. 0040) comprising an anti-interference coating (Fig. 4, 422 coating) is laterally non-uniform by having: a laterally non-uniform thickness (Par. 0075 “By manipulating the exact thickness and composition of the layers in the stack of materials having different indices of refraction, the reflection characteristics can be tuned to a desired spectral response, and may incorporate both high-reflective and ant-reflective wavelength regions” therefore to make the high-reflective and anti-reflection regions the thickness of the layers is changed); or a laterally non-uniform multilayer structure (Par. 0066 the coating is made of alternating layers of silicon dioxide (SiO2), titanium dioxide (TiO2); Par. 0075 “By manipulating the exact thickness and composition of the layers in the stack of materials having different indices of refraction, the reflection characteristics can be tuned to a desired spectral response, and may incorporate both high-reflective and ant-reflective wavelength regions” therefore to make the high-reflective and anti-reflection regions the thickness of the layers is changed), wherein the anti-interference coating is a metal oxide, MgF2, aerogel, or a material based on a fluorinated monomer (Par. 0066 the coating is made of alternating layers of silicon dioxide (SiO2), titanium dioxide (TiO2)).
Before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art that the coating of Schowengerdt can be made in the manner of Wall. The motivation for doing so would have been reduce the loss of some of the full image content (Wall Par. 0003).
Therefore, it would have been obvious to combine Wall with Schowengerdt to obtain the invention of claim 1.
In regards to claim 2, Schowengerdt and Wall, as combined above, disclose
the anti-interference coating has different laterally non-uniform optical properties, wherein the laterally non-uniform optical properties optionally includes (Wall Par. 0075 “By manipulating the exact thickness and composition of the layers in the stack of materials having different indices of refraction, the reflection characteristics can be tuned to a desired spectral response, and may incorporate both high-reflective and anti-reflective wavelength regions” therefore to make the high-reflective and anti-reflection regions the thickness of the layers is changed).
In regards to claims 15 and 3, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises: a first zone corresponding to a first field-of-view angle and having first optical properties, and a second zone corresponding to a second field-of-view angle and having second optical properties different from the first optical properties (Wall Par. 0075 “By manipulating the exact thickness and composition of the layers in the stack of materials having different indices of refraction, the reflection characteristics can be tuned to a desired spectral response, and may incorporate both high-reflective and anti-reflective wavelength regions” therefore to make the high-reflective and anti-reflection regions, i.e. zones, the thickness of the layers is changed).
In regards to claims 6 and 18, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises a plurality of distinct regions adjacent to each other, the regions having different optical properties (Wall Par. 0075 “By manipulating the exact thickness and composition of the layers in the stack of materials having different indices of refraction, the reflection characteristics can be tuned to a desired spectral response, and may incorporate both high-reflective and anti-reflective wavelength regions” therefore to make the high-reflective and anti-reflection regions the thickness of the layers is changed).
In regards to claims 7 and 19, Schowengerdt and Wall, as combined above, disclose the thickness or layer structure of the anti-interference coating varies over the out-coupling diffractive optical element so that the thickness or layer structure in each location is optimized for angles emanating from that area to the location of the eye of the user of the device (Wall Par. 0075 “By manipulating the exact thickness and composition of the layers in the stack of materials having different indices of refraction, the reflection characteristics can be tuned to a desired spectral response, and may incorporate both high-reflective and anti-reflective wavelength regions” therefore to make the high-reflective and anti-reflection regions the thickness of the layers is changed; Wall Fig. 4, 214 eye).
In regards to claims 8 and 20, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises a multilayer coating with alternating layers of different materials having different refractive indices, comprising alternating layers of Al2O3 or TiO2 and MgF2 or SiO2  (Wall Par. 0066 the coating is made of alternating layers of silicon dioxide (SiO2), titanium dioxide (TiO2)).
In regards to claim 9, Schowengerdt and Wall, as combined above, disclose the anti-interference coating comprises a single layer structure, optionally single layer of MgF2 (Schowengerdt Par. 0058-0059 using a single layer anti-reflective coating).
In regards to claim 10, Schowengerdt and Wall, as combined above, disclose a plurality of such waveguide bodies stacked on top of each other (Schowengerdt Par. 0040 multiple LOE bodies; Wall Fig. 4, 100 waveguides), each body comprising an anti-interference coating with different optical properties, wherein the different optical properties optionally includes wavelength specificity (Schowengerdt Par. 0058-0059 tuning the coating using multiple layers with different optical properties such as wavelength specificity; Wall Par. 0075 “it is possible to tailor the reflectivity of the coating to produce almost any desired spectral characteristics. For example, the level of reflectivity can also be tuned to any particular value”).
In regards to claim 11, Schowengerdt and Wall, as combined above, disclose the anti-interference coating has an incident angle-dependent reflectance, the reflectance being at lowest for zero incident angle (Schowengerdt Par. 0030, 0058-0059 tuning the coating using multiple layers with different optical properties such as reflectance and angles, with transparency at low AOI, i.e. a zero incident angle; Wall Par. 0075 “it is possible to tailor the reflectivity of the coating to produce almost any desired spectral characteristics. For example, the level of reflectivity can also be tuned to any particular value”).
In regards to claims 13 and 16, Schowengerdt and Wall, as combined above, disclose the anti-interference coating has laterally non-uniform thickness (Wall Par. 0066 the coating is made of alternating layers of silicon dioxide (SiO2), titanium dioxide (TiO2); Wall Par. 0075 “By manipulating the exact thickness and composition of the layers in the stack of materials having different indices of refraction, the reflection characteristics can be tuned to a desired spectral response, and may incorporate both high-reflective and ant-reflective wavelength regions” therefore to make the high-reflective and anti-reflection regions the thickness of the layers is changed).
In regards to claim 22, Schowengerdt and Wall, as combined above, disclose the laterally non-uniform anti- interference coating is configured to reduce intensity of light reflected through the waveguide body and out of the out-coupling diffractive optical element (Par. 0072 “it reduces the presence or intensity of a ghost image”).
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt, US-20170293141, and Wall, US-20170235142, as combined above in regards to claim 1, in further view of Vallius, US-20170299865.
In regards to claim 12, Schowengerdt and Wall do not disclose expressly the coherence length of the laser rays is more than double thickness of the waveguide body.
Vallius discloses the thickness of a waveguide will likely be much less than the coherence length of light from laser light sources (Par. 0064).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the coherence of the laser light of Schowengerdt would be much more, i.e. more than double, than the thickness of the LOE, i.e. waveguide, as Vallius teaches.
Based on the teaching of Vallius, it would have been obvious Schowengerdt and Wall teach the invention of claim 12.
Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schowengerdt, US-20170293141, and Wall, US-20170235142, as combined above in regards to claim 1, in further view of Boek, US-20080049431.
In regards to claim 21, Schowengerdt and Wall do not disclose expressly the laterally non-uniform anti- interference coating is configured to inhibit Newton rings from stray light interfering with laser rays that are out-coupled from the waveguide body.
Boek discloses anti-reflection coatings inhibit Newton rings from stray light interference (Par. 0009).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art that the anti-reflective coating of Schowengerdt and Wall would reduce interference from stray light as Boek discloses.
Based on the teaching of Boek, it would have been obvious Schowengerdt and Wall teach the invention of claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        10/26/22




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622